                                                                                     r::---·

                                                                                     1
                                                                                          L'SDC-SDNY
                                                                                     I DOCUMENT
                                                                                     I ELECTRO~ICALL Y FILED
                                                                                     1
                                                                                          DOC#:
                                                                                     ;1 D\ TE   F-IL_E_D_:-\-(/-/-~-[-/'1-
                                                                                     \.,;.:.



                                 sussma.n, laWPc
                                  JONATHAN SUSSMAN, ESQ.

                      J9 I E. 149th Street, Suite 205A. Br<1nx. NY l 0455
                         Mobile: 215-l/ I VJ894 Office: 347-218-928() Fa),:
                                 718-744-2<177 Sussrnanl.i\vrc.co111
                           E-Mai I: law,:- crj(rnut ha11su.~s111an:1i;grn ai I.com



                                                               November 6 2019  1




ByECF                                                         Application granted. The sentence is adjourned to
                                                              February 21, 2020 at 3:00 p.m.
Honorable Ronnie Abrams
United States District Court                                  Counsel shall refer to the Court's Individual Rules and
Southern District of New York                                 Practices in Criminal Cases for the dates in which to
500 Pearl Street                                              file their submissions.
New York, NY 10007

                                                                                               ,/
 Re:           United States v. Ariel Bur1:os
              18 Cr. 570 (RA)
                                                              Ronnie  rams, U.S.D.J.
                                                              November 18, 2019
Dear Honorable Judge Abrams:


        Pursuant to a retainer, I am the attorney retained to represent defendant Ariel
Burgos in the above-captioned matter. Mr. Burgos has been released with a condition
of home confinement since his arrest on July 17, 2018. The next current scheduled
appearance is November 22, 2019 at 2:30 p.m. for sentencing.
        The defense respectfully submits this letter requesting that the Court grant a 90
day adjournment of the sentencing and all other deadlines in the above-referenced
matter that is scheduled for November 22, 2019 so that it would be rescheduled to any
date February 21, 2020 or after. The Government is aware of this first defense request
for a continuance of the sentencing and has no objection to the continuance. The
defense needs more time to prepare for the potential final PSR and our ongoing
 objection to the Government's suggested enhancement. The United States Probation
department also has no objection and is aware of the defense request for a first
sentencing continuance and will tailor its filing deadlines appropriately based on that
continuance request. In fact, the final PSR has not yet been issued as there is still an
ongoing dispute as to one enhancement that is still being resolved before the final PSR
will be released. There is a more pressing concern than even the preparation for the
objections and the PSR being issued. Mr. Burgos was finally able to secure an excellent
employment situation with Krasdale Foods, whereby he is working full time on the
books with an excellent pay rate per hour and with additional funds allocated for
overtime work. This position is of utmost importance to the Burgos family as he is
preparing for a potentially lengthy prison confinement and therefore will have to leave
the family with only however much he can earn now. This continuance reflects that
urgency and his ability to save quite a bit of funds for the family's use and care in the
event he is incarcerated for a lengthy prison term. Mr. Burgos, as all parties are aware
and would agree with, continues to be in good stead with pre-trial services.
        As previously mentioned, the Government has consented to this continuance of
the sentencing date and other filing deadlines as has the United States Department of
Probation and will tailor the publication of the PSR accordingly.




                                                  Respectfully submitted,


                                                  s/JonathanSussman

                                                  Jonathan Sussman
                                                  Defense Attorney for Mr. Burgos
                                                  347-218-9289
